IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39477

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 593
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 16, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ROBERT CHARLES ELIZARRARAZ,                      )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two years, for felony violation of a no-contact
       order, affirmed.

       Deborah Whipple of Nevin, Benjamin, McKay & Bartlett LLP, Boise, for
       appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Robert Charles Elizarraraz pled guilty to felony violation of a no-contact order. I.C.
§ 18-920. In exchange for his guilty plea, an additional charge was dismissed and the state
agreed not to pursue an allegation that Elizarraraz was a persistent violator. The district court
sentenced Elizarraraz to a unified term of five years, with a minimum period of confinement of
two years. Elizarraraz filed an I.C.R. 35 motion for reduction of his sentence, which the district
court denied. Elizarraraz appeals, challenging the excessiveness of his sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Elizarraraz’s judgment of conviction and sentence are affirmed.




                                                   2